Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-19-2007

P. v. Sch Dist Cty Erie PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4570




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"P. v. Sch Dist Cty Erie PA" (2007). 2007 Decisions. Paper 208.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/208


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 06-4570
                             ____________

RICHARD P. by and for Rachel P., and DENISE L., by and for Kristina L.,
                                          Appellants
                                 vs.

  SCHOOL DISTRICT OF THE CITY OF ERIE, PENNSYLVANIA;
    JANET WOODS, individually and in her capacity as Principal of
 Strong Vincent High School; LINDA L. CAPPABIANCA, individually
and in her capacity as Assistant Principal of Strong Vincent High School*,

                   *(Amended pursuant to Clerk’s Order of 1/19/07)


                             ____________

      APPEAL FROM THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                       (D.C. Civ. No. 03-390 )
           District Judge: Honorable Sean J. McLaughlin

                             ____________

             Submitted Under Third Circuit L.A.R. 34.1(a)
                         November 1, 2007
      Before: RENDELL, WEIS and NYGAARD, Circuit Judges.
                       Filed: November 19, 2007
                           ____________

                               OPINION
WEIS, Circuit Judge.

              Plaintiffs brought suit under 42 U.S.C. § 1983 and Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, et. seq., against the School District of the City of

Erie, Pennsylvania, and the principal and assistant principal of Strong Vincent High

School, Janet Woods and Linda L. Cappabianco respectively. The two female student

plaintiffs alleged that defendants failed to stop them from being continually harassed by

other students. The District Court granted the defendants’ motion for judgment on the

pleadings with respect to the § 1983 claims against the individual defendants.

              The remaining claims under Title IX were tried to a jury. After a six-day

trial, the Court submitted special interrogatories to the jury, inquiring whether the school

district “had actual knowledge of the harassment of plaintiff[s] . . . by other students after

the December 19, 2001 rapes.” The jury answered “No.” As a result, the District Court

entered judgment for defendants on the plaintiffs’ Title IX claims. A motion for a new

trial was denied and plaintiffs appealed.

              Plaintiffs contend that the District Court’s charges to the jury on “actual

knowledge” and the effect of untruthfulness were erroneous. We have reviewed the

instructions and conclude that they did not contain reversible error. The district judge’s

refusal to adopt the text of the plaintiffs’ points for charge and his decision to use the

Court’s version was not error. See Posttape Assocs. v. Eastman Kodak Co., 537 F.2d
751, 757 (3d Cir. 1976). The jury instructions “taken as a whole, properly apprise[d] the

jury of the issues and the applicable law.” Limbach Co. v. Sheet Metal Workers Int’l

                                               2
Ass’n, 949 F.2d 1241, 1259 n.15 (3d Cir. 1991).

              Plaintiffs assert that defense counsel made statements during his closing

argument that prejudiced plaintiffs to the extent that a new trial is required. We do not

agree. Although some of the remarks were quite spirited, they did not cross the line into

impermissible territory. See Forrest v. Beloit Corp., 424 F.3d 344, 351 (3d Cir. 2005) (a

new trial will be granted for improper statements of counsel only where it is “‘reasonably

probable’ that the verdict was influenced” by the prejudice the statements caused.)

              We also conclude that the District Court did not err when it granted the

defendants’ motion for judgment on the pleadings with respect to the plaintiffs’ § 1983

claims for violation of their Fourteenth Amendment rights. The District Court correctly

concluded that, as a matter of law, the plaintiffs’ § 1983 claims were subsumed by their

Title IX claims. See Pfeiffer v. Marion Ctr. Area Sch. Dist., 917 F.2d 779, 789 (3d Cir.

1990). Further, the plaintiffs’ § 1983 claims are undermined by the jury’s finding of fact

that there was no basis for the Title IX claims.

              Accordingly, the judgment of the District Court will be affirmed.




                                              3